United States Court of Appeals
                      For the First Circuit


No. 16-1260

                  CLAUDIA MILENA GIRALDO-PABON,

                           Petitioner,

                                v.

                        LORETTA E. LYNCH,
                 United States Attorney General,

                           Respondent.



              PETITION FOR REVIEW OF AN ORDER OF THE
                   BOARD OF IMMIGRATION APPEALS



                              Before

                       Howard, Chief Judge,
                 Selya and Lipez, Circuit Judges.


     Elyssa N. Williams on brief for petitioner.
     Benjamin C. Mizer, Principal Deputy Assistant Attorney
General, Civil Division, Holly M. Smith, Senior Litigation
Counsel, Office of Immigration Litigation, and John F. Stanton,
Trial Attorney, Office of Immigration Litigation, Civil Division,
U.S. Dep't of Justice, on brief for respondent.


                         October 21, 2016
               HOWARD, Chief Judge.       Petitioner Claudia Milena Giraldo-

Pabon ("Giraldo"), a native and citizen of Colombia, asks us to

review a Board of Immigration Appeals ("BIA") order denying her

motion to reopen.          After careful consideration of the briefs and

the record, we deny her petition.

                                          I.

               Having      previously     entered         this     country   without

inspection and later returned to Colombia, Giraldo entered the

United States unlawfully in 2004 and was subsequently served with

a   Notice      to    Appear   charging     her     as    removable    pursuant    to

Immigration          and   Nationality      Act      §§     212(a)(6)(C)(i)       and

212(a)(7)(A)(i)(I).1            In      response,        Giraldo    sought   asylum,

withholding of removal, and protection under the United Nations

Convention Against Torture ("CAT").               Her claims were denied, yet

she did not appeal the immigration judge's ("IJ") decision to the

BIA.       Instead, Giraldo voluntarily returned to Colombia.2

               Giraldo re-entered the United States in 2013 and filed

a motion to reopen removal proceedings in August 2014.                            She



       1
       Giraldo attempted to enter the United States using an
altered Colombian passport bearing her photograph and the name
"Sugen Cure Perez" and containing an altered United States B-1/B-
2 nonimmigrant visa.
       2
       In 2011, Giraldo traveled to Canada, where she requested
refugee status. Following denial of her application, she returned
to Colombia. She was in Colombia for less than a month before
returning to the United States.


                                         - 2 -
submitted evidence of drug gang-related acts of violence against

two of her cousins in Colombia in support of her motion.

             The IJ denied Giraldo's motion to reopen on two grounds,

one of which was that Giraldo had failed to establish an exception

to the time limitations on motions to reopen.               The BIA affirmed

the IJ's decision on this basis.                Giraldo filed this timely

petition seeking review of the BIA's decision.

                                      II.

             Where, as here, the BIA issues a decision adopting and

illuminating some of an IJ's findings and conclusions, we treat

the relevant parts of the two decisions as one for purposes of

review.      See Wan v. Holder, 776 F.3d 52, 55-56 (1st Cir. 2015).

We review the agency's denial of a motion to reopen removal

proceedings for abuse of discretion.            Mejia-Ramaja v. Lynch, 806
F.3d 19, 20 (1st Cir. 2015).         Under this standard, we must uphold

the BIA's decision unless Giraldo can show "that the BIA committed

an   error    of   law   or   exercised   its   judgment   in   an   arbitrary,

capricious, or irrational way."           Tandayu v. Mukasey, 521 F.3d 97,

100 (1st Cir. 2008) (quoting Raza v. Gonzales, 484 F.3d 125, 127

(1st Cir. 2007)).

             Normally, a motion to reopen immigration proceedings

must be filed within 90 days of the entry of the final order of

removal.      8 C.F.R. § 1003.2(c)(2).          Giraldo's motion was filed

well past — in fact, years past — this 90-day limit.                 There is,


                                     - 3 -
however, an exception available when the motion to reopen is "based

on changed circumstances arising in . . . the country to which

deportation has been ordered."         8 C.F.R. § 1003.2(c)(3)(ii).

Giraldo seeks to overcome the lateness of her motion by invoking

this exception.    We agree with the BIA that the exception is

inapplicable.   See Mejia-Ramaja, 806 F.3d at 21.

          Two related but distinct questions are on the table when

an untimely motion to reopen has been filed: first, whether the

petitioner has presented sufficient evidence of changed country

conditions to permit her to file a tardy motion to reopen; and

second, whether the new evidence that the petitioner has presented,

together with evidence already in the record, shows that she has

a reasonable likelihood of prevailing on her asylum, withholding

of removal, or CAT claims.    Smith v. Holder, 627 F.3d 427, 433

(1st Cir. 2010).   The agency may deny a petition if it determines

that the movant has failed to meet either of those requirements.

Id.   In Giraldo's case, the BIA concluded that she had not made

out a prima facie case for any of the forms of relief sought.

          To establish eligibility for asylum, an applicant must

prove either past persecution or a well-founded fear of future

persecution if repatriated, on account of one of five enumerated

grounds: race, religion, nationality, membership in a particular

social group, or political opinion. See 8 U.S.C. § 1101(a)(42)(A).

To make out a prima facie case for asylum in the context of a


                               - 4 -
motion to reopen, the "applicant need only produce objective

evidence showing a 'reasonable likelihood' that [she] will face

future persecution based on a statutory ground."         Smith, 627 F.3d

at   437    (internal   quotation   marks    omitted).    A   "reasonable

likelihood" means a showing that there is a realistic chance that

the petitioner can establish that asylum should be granted at a

later time.     Id.

             Giraldo argues that she is eligible for asylum because

she has a well-founded fear of future persecution based on kinship

ties and imputed political opinion.3 Essentially, she asserts that

her safety and security in Colombia are jeopardized by her extended

family's ongoing involvement in a narco-trafficking cartel.

      It is true that one's family can constitute a protected social

group.     See Aldana-Ramos v. Holder, 757 F.3d 9, 15 (1st Cir. 2014)

("The law in this circuit and others is clear that a family may be

a particular social group simply by virtue of its kinship ties,

without requiring anything more.").         However, the BIA did not find

that Giraldo failed to establish membership in a particular social

group; rather, it determined that she failed to show that she could

establish the necessary nexus between the feared persecution and



      3Below, Giraldo sought asylum or withholding of removal on
the basis of her religion, political opinion, or membership in a
particular social group. She has not addressed religion on appeal,
and this claim is deemed abandoned. See Rivera-Muriente v. Agosto-
Alicea, 959 F.2d 349, 351 n.2 (1st Cir. 1992).


                                    - 5 -
her group membership.     There was no abuse of discretion in that

determination.

           To satisfy the nexus requirement, an asylum applicant

must "provide sufficient evidence to forge an actual connection

between the harm and some statutorily protected ground."         Lopez de

Hincapie v. Gonzales, 494 F.3d 213, 218 (1st Cir. 2007).          The BIA

did not abuse its discretion when it concluded that Giraldo failed

to satisfy this requirement.      Giraldo cites little in the way of

nexus evidence other than her uncle's admonition "not to go out

too often" after a cousin's murder and her own belief that another

cousin was stabbed because of other family members' involvement in

narco-trafficking.    Cf. Guerra-Marchorro v. Holder, 760 F.3d 126,

128-29 (1st Cir. 2014) (substantial evidence supported conclusion

that there was no nexus between alleged harm and a protected ground

when   petitioner    "presented   no   evidence   other   than   his   own

speculation to forge the statutorily required link" (internal

quotation marks omitted)); Lopez-Castro v. Holder, 577 F.3d 49, 53

(1st Cir. 2009) ("Without knowing who was responsible for the

killings [of alien's family members] or what had prompted them,

there is no more than a guess that a nexus existed between the

deaths and a statutorily protected ground.").

           As for Giraldo's argument that she would face harm on

account of her political opinions, that too fails.               The only

remotely political activities that she cites are starting a prayer


                                  - 6 -
group with still another cousin — who has apparently not been

harmed — and "helping people in social projects."                Giraldo also

claims to be "vocal[ly] oppos[ed] to criminal enterprises."                  Yet,

mere opposition to crime, without more, does not constitute a

political opinion.        Cf. Mayorga-Vidal v. Holder, 675 F.3d 9, 18

(1st Cir. 2012) (opposition to gangs, without more, is not a

political opinion).       Thus, the BIA did not abuse its discretion in

denying this claim.

             Because   Giraldo   has    failed   to    carry   the   burden    of

persuasion    for   the   asylum   claim,     her     counterpart    claim    for

withholding also necessarily fails.           See Villa-Londono v. Holder,

600 F.3d 21, 24 n.1 (1st Cir. 2010).

             Finally, in her brief to this court, Giraldo referred to

her CAT claim in only a perfunctory manner.             For this reason, she

has abandoned that claim.        See, e.g., Segran v. Mukasey, 511 F.3d
1, 7 & n.2 (1st Cir. 2007).

                                       III.

             For the foregoing reasons, we deny Giraldo's petition

for review.




                                    - 7 -